Title: From George Washington to Major General Stirling, 27 December 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord
Head Quarters [Valley Forge] 27th December 1777.

Your Lordships Letter of yesterday arrived late last night—with respect to the proposed Attack upon the detached body of the Enemy, it appears from Major Clarks account of their Situation whom I sent for to consult upon the Subject—that they can be so easily and readily reinforced from the main body as to render any attempt upon them abortive—The business of your inclosed Letter has been in part obviated—by the orders which I had already given relative to it—what you advise respecting a Deputy Commissary to be stationed below shall be put in execution as soon as circumstances will permit—at present neither the principal of the Department nor any of his Deputies make their appearance in camp. I am Your Lordships most obedt Servt

Go: Washington

